Citation Nr: 0014480	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for tinea versicolor, 
seborrheic dermatitis and actinic keratosis claimed as 
residuals of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1998 by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).



FINDINGS OF FACT

1. The appellant's right knee disability is manifested by a 
non-tender, non- adherent 1 inch by 5 mm. scar, anterior 
to the patella with complaints of pain on motion, but 
there is no objective evidence of functional impairment.

2. There is no competent evidence of record to establish the 
presence of a skin disability that is related to Agent 
Orange exposure.

3. The claim for service connection for tinea versicolor, 
seborrheic dermatitis and actinic keratosis claimed as 
residuals of exposure to Agent Orange is not plausible or 
capable of substantiation.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 
percent for residuals of a laceration, right knee with 
scar and painful motion are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
Diagnostic Codes 7805-5257 (1999).

2. The claim for service connection for tinea versicolor, 
seborrheic dermatitis and actinic keratosis as residuals 
of exposure to Agent Orange is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of a Laceration of the 
Right Knee

Initially, the Board notes that the appellant's claim for an 
increased rating for his right knee disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  His 
assertions regarding an increase in severity since the last 
time the right knee disability was evaluated are deemed 
sufficient to render the claim plausible.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  Furthermore, the Board 
finds that all relevant facts have been properly developed 
and no additional assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The appellant's right knee disability currently is evaluated 
pursuant to Diagnostic Codes 7805 and 5257.  Code 7805 
provides that scars will be rated on limitation of function 
of the part affected.  Code 5257 provides that where there is 
a slight impairment of the knee manifested by recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is warranted.  A moderate impairment warrants a 20 percent 
evaluation and a severe impairment warrants a 30 percent 
evaluation.  

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to an 
increased disability evaluation for the appellant's right 
knee disorder is not warranted.  In reaching this conclusion, 
particular emphasis is placed upon the findings noted within 
the objective medical evidence of record including the VA 
examination reports dated in April 1998 and January 1996 and 
the VA outpatient treatment reports dated in 1995 and 1996.  

The outpatient treatment reports reflect that the appellant 
was seen for complaints of right knee pain but fail to 
document any objective findings of limitation of motion, 
instability or joint pathology in the right knee.  On VA 
examination in January 1996, a 1-1/2 inch by 1/2 inch nontender 
scar was noted over the right knee, which was described as 
flat without loss of subcutaneous tissue.  The scar was not 
contracted or deformed and the examiner indicated that it did 
not impair the right knee range of motion.  It was further 
noted that there was no instability, no evidence of a 
positive drawer sign and no evidence of swelling of the knee.  
X-ray examination revealed no significant bone, joint or 
soft-tissue abnormalities.  The radiological impression was 
"normal knee."  

On VA examination in April 1998, a 1-inch by 5-mm. nontender 
scar was noted anterior to the right patella.  It was not 
contracted and was not attached to the underlying structures.  
There was no evidence of effusion and no crepitus with 
movement of the knee.  There was no ligament laxity or 
"hyper-extensibility" and the examiner commented that there 
was no functional limitation of range of motion of the knee 
due to pain.  The range of motion was noted to be from 0 to 
140 degrees and there was no deformity of the knee.  X-ray 
examination revealed that the bony structures were intact and 
no soft tissue abnormalities were found.

Although the appellant has testified before a Hearing Office 
at the RO in October 1998 and again before undersigned Member 
of the Board in March 2000 that he has constant pain in the 
right knee, the objective medical evidence of record as 
summarized above does not document any functional impairment 
attributable to the pain or the residual scar over the right 
knee.  The appellant maintains full range of motion with no 
joint instability or locking and there is no objective 
evidence of crepitus on motion.  Furthermore, there is no 
evidence that the scar is tender and painful on objective 
observation or manifested by repeated ulcerations or is 
poorly nourished.  In the absence of any documented 
limitation of range of motion, Codes 5260 and 5261 are not 
applicable in this case.  

While the appellant is currently rated pursuant to Code 5257, 
there is no objective evidence of recurrent subluxation or 
lateral instability.  Significantly, at his hearing in March 
2000, the appellant indicated that he did not have any 
difficulty with stability with the right knee.  Review of the 
remaining potentially applicable Codes fails to disclose any 
alternate provision which would allow for an increase in the 
appellant's disability rating for his right knee.  There is 
no evidence of ankylosis, semilunar cartilage impairment, or 
impairment of the tibia and fibula for evaluation pursuant to 
Codes 5256, 5258, 5259 or 5262.

In addition, the undersigned has taken the appellant's 
complaints of discomfort and pain in his knee into account in 
the assignment of the disability evaluation.  In this regard, 
consideration is given to whether an increased evaluation is 
warranted by application of the general rating criteria 
(38 C.F.R. §§ 4.40, 4.45) pertaining to pain and additional 
functional limitation imposed during flare-ups.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence of record does not 
document the presence of additional functional limitation of 
the knee attributable to flare-ups.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Accordingly, in the absence of 
additional evidence to the contrary, the Board finds that the 
10 percent rating adequately contemplates the level of 
identified pain.  In fact, in view of the above, the Board 
concludes that the current 10 percent rating is assigned on 
the basis of the appellant's complaints of pain in his right 
knee in the absence of any objective findings of functional 
impairment as shown within the medical evidence of record.

Accordingly, entitlement to an increased rating for the right 
knee disability is not warranted.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In this case, the RO has decided that there is no basis for 
referral of the case to the appropriate VA official for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321.  The 
Board agrees.

First, the regular schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided under the 
applicable diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the 
service-connected disability at any time.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.


II.  Service Connection for a Skin Disorder

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), cert. denied 118 S.Ct. 2348 (1998); Heuer and 
Grottveit, both supra.  Alternatively, the third Caluza 
element can be satisfied under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  In the case of a 
disease only, service connection also may be established 
under § 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added) Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See also Savage v. Gober, 
10 Vet. App. 489 (1997).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R.§§ 3.307(a)(6), 3.309(e).

Furthermore, in January 1994, the Secretary of Veterans 
Affairs determined that there is no positive association 
between herbicide exposure and skin cancer or any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Disease Not Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 341-46 (January 4, 1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Initially, the Board notes that the evidence of record 
documents that the appellant served in Vietnam.  If, in 
addition to this service, the veteran's has a certain listed 
disease, then the Board will concede his exposure to Agent 
Orange in the absence of affirmative evidence to establish 
that he was not exposed to any such agent during service.  
However, tinea versicolor, seborrheic dermatitis and actinic 
keratosis are not disorders that have been listed as 
associated with exposure to Agent Orange.  See 38 
C.F.R.§§ 3.307(a)(6), 3.309(e).  Furthermore, there is no 
competent medical evidence of record to establish that the 
appellant currently has tinea versicolor, seborrheic 
dermatitis or actinic keratosis and even if present, there is 
no competent evidence to relate the presence of any such 
disorder to Agent Orange exposure.  In this regard, the Board 
notes that while the appellant testified that he handled 
Agent Orange during his tour of duty in Vietnam, there is no 
objective evidence to confirm that he was, indeed, exposed to 
Agent Orange.  

In the absence of competent evidence of a current disability, 
evidence of in-service incurrence or aggravation of such 
disability and medical evidence of a nexus between the 
claimed in-service incident and the present disability, the 
appellant's claim fails to the meet the threshold pleading 
requirements of a well grounded claim.  In addition, with 
respect to evaluation of this claim on a direct causation 
basis per Combee supra., service connection for tinea 
versicolor was previously denied by the RO in November 1994 
and there is no competent evidence of record to relate the 
presence of any current seborrheic dermatitis and actinic 
keratosis to the appellant's period of active duty.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
gout arthritis associated with Agent Orange exposure during 
service are inherently incredible when viewed in the context 
of the total record.  While the appellant may be competent to 
offer evidence regarding symptoms, Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to relate the presence 
of any disability to exposure to Agent Orange.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to Agent Orange 
exposure because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
are medical conclusions and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).



ORDER

The appeal is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

